CONCURRING OPINION.
FARRINGTON, J.
The decision in the case of National Exchange Bank v. Kilpatric, 204 Mo. 119, *143102 S. W. 499, to the effect that the holder of collateral security is required to sell the same under the terms of the contract of pledge when instructed to do so by the pledgor, requires that I concur in the affirmance of this judgment, the circuit court having found upon sufficient evidence that such demand was made. But it is my opinion (without any disrespect) that the ruling of our Supreme Court in the Kilpatric case is opposed to the great weight of authority in other jurisdictions where, according to my view, the better reasoned cases on the subject are found.